UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 01-34525 CAMAC ENERGY INC. (Exact name of registrant as specified in its charter) Delaware 30-0349798 (State or Other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1330 Post Oak Blvd., Suite 2250, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 797-2940 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler þ Non-accelerated filer ¨ Smallerreportingcompany o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. At November 5, 2012 there were155,905,643 shares of common stock, par value $0.001 per share, outstanding. CAMAC ENERGY INC. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements: 4 Consolidated Balance Sheets at September 30, 2012 (unaudited) and December 31, 2011 4 Consolidated Statements of Operations for the three months ended September 30, 2012 and 2011 (unaudited) 5 Consolidated Statements of Operations for the nine months ended September 30, 2012 and 2011 (unaudited) 6 Consolidated Statements of Comprehensive Income (loss) for the three months ended September 30, 2012 and 2011 (unaudited) 7 Consolidated Statements of Comprehensive Income (loss) for the nine months ended September 30, 2012 and 2011 (unaudited) 8 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited) 9 Notes to Unaudited Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosure about Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1.
